DETAILED ACTION

Allowable Subject Matter
Claims 1-7 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a cooling system comprising: a radiator placed forward of the internal combustion engine and a heat generation device configured to generate heat along with operation of the drive motor, the radiator communicating with the heat generation device and the internal combustion engine such that a coolant circulates through the internal combustion engine and the heat generation device; a first shutter provided in an openable and closable manner such that the first shutter extends from a front end or a top face of an undercover so as to cross between the radiator, and the heat generation device and the internal combustion engine, the undercover being provided below the internal combustion engine and the heat generation device, the undercover being configured to partially cover a bottom face of the hybrid vehicle; a second shutter provided in an openable and closable manner such that the second shutter extends between a front end part of the undercover and a lower part of the radiator; and a control device configured to control opening and closing of the first shutter and the second shutter.
The closest prior art of record (US 2019/0031199 A1) discloses a cooling system for a hybrid vehicle comprising a first and a second shutters arranged adjacent to one another in front of an engine, and further comprising a first and second radiators, but not a system wherein the radiator is placed forward, and wherein the first shutter extends from a front end or a top face of an undercover so as to cross between the radiator, and the heat generation device and the internal combustion engine, the undercover being provided below the internal combustion engine and the heat generation device, the undercover being configured to partially cover a bottom face of the hybrid vehicle; a second shutter provided in an openable and closable manner such that the second shutter extends between a front end part of the undercover and a lower part of the radiator; and a control device configured to control opening and closing of the first shutter and the second shutter.
 Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1-7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276. The examiner can normally be reached Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LINDSAY LOW can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TEUTA HOLBROOK/
Examiner
Art Unit 3747

/GEORGE C JIN/Primary Examiner, Art Unit 3747